United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.D., Appellant
and
DEPARTMENT OF THE ARMY, FORT SAM
HOUSTON, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-0460
Issued: August 24, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On December 23, 2014 appellant, through counsel, filed a timely appeal from a
November 5, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established employment-related disability from
September 2 to 14, 2011 and from March 18 to May 12, 2012.
FACTUAL HISTORY
On April 4, 2011 appellant, then a 57-year-old security guard, filed a traumatic injury
claim (Form CA-1) alleging that he sustained injuries on March 22, 2011. He did not indicate
that he had stopped work. The claim form states that appellant reported aggravating his right
1

5 U.S.C. § 8101 et seq.

shoulder from holding his duty pistol while shooting. According to a March 29, 2011 statement
from an employing establishment compensation administrator, appellant held an M9 Beretta
pistol for approximately one minute 45 seconds while shooting during a weaponry at
qualification session.
OWCP accepted the claim on May 11, 2011 for right rotator cuff sprain of the shoulder
and upper arm.
By report dated May 23, 2011, Dr. David Gonzalez, a Board-certified orthopedic
surgeon, indicated that appellant could return to light-duty work. According to an employing
establishment letter dated June 3, 2011, a light-duty job was available, but appellant had not
returned to work due to a nonwork-related back injury.
On June 16, 2011 OWCP advised that appellant would receive wage-loss compensation
as of May 7, 2011. The record indicates that appellant received compensation payments
covering the period May 7 to 21, 2011 on June 17, 2011, and for the period May 22 to June 22,
2011 on July 29, 2011.
In a nursing evaluation report dated July 27, 2011, a nurse indicated that appellant had
returned to work, but was not “coming to work regularly.” Appellant received a right shoulder
corticosteroid injection on August 17, 2011.
In a report dated August 24, 2011, Dr. Gonzalez indicated that appellant continued to
have right shoulder pain. He indicated that appellant was scheduled for cervical spine surgery.
Dr. Gonzalez stated that appellant should avoid range firing and physical agility testing.
Appellant filed a claim for compensation (Form CA-7) for disability from August 31 to
September 1, 2011.
He also filed a Form CA-7 for the period September 15 to
December 12, 2011. On January 6, 2012 OWCP paid compensation for the period August 31 to
September 1, 2011, and for September 15 to 21, 2011.
On September 15, 2011 appellant underwent an anterior cervical discectomy with fusion
of C3-7. This surgical procedure was not authorized by OWCP. In a report of that date,
Dr. Dominic Meza, a Board-certified internist, stated that appellant had been having neck and
shoulder pain for five months after he had gone to a shooting range.
The record indicates that, on October 18, 2011, OWCP accepted the claim for “other
affections of shoulder region not elsewhere classified, right” (ICD-9 726.2) and neck sprain.
In a report dated January 13, 2012, Dr. Anthony Hicks, a Board-certified internist,
provided a history that appellant reported pistol firing range activities caused pain in his
shoulders and neck. He provided results on examination. Dr. Hicks stated that, after his
examination, the “cervical/trapezial/thoracic/right shoulder [and] right upper extremity/left
shoulder/gluteal mass and multiple neurological complaints” were more than likely directly and
solely caused by the work incident. He reported that appellant was asymptomatic prior to the
work injury. Dr. Hicks listed, as the basis for this opinion on causal relationship with
employment, general statements such as the history of injury given, results on examination, and
“the likely mechanical mechanism of injury.” He indicated that appellant should be off work.
2

Dr. Hicks also submitted reports dated February 17 and March 15 and 23, 2012, which
noted that appellant was disabled for work. He provided similar statements with respect to
causal relationship with employment, as those contained in his January 13, 2012 report.
On March 23, 2012 appellant filed a Form CA-7 claiming compensation for the period
December 10, 2011 through March 17, 2012. He also submitted a Form CA-7 on April 2, 2012
for compensation from March 18 to May 12, 2012.
On April 19, 2012 appellant underwent additional cervical surgery. This surgical
procedure was also not authorized by OWCP. In a report of that date Dr. Frank Kuwamura, a
Board-certified orthopedic surgeon, diagnosed cervical spinal stenosis C3 to 7 with
radiculomyelopathy. He reported that appellant underwent decompression of laminectomy at
C3 to 7.
By decision dated May 7, 2012, OWCP denied appellant’s claim for compensation for
the period December 10, 2011 to March 17, 2012. By decision dated May 24, 2012, it found that
he had returned to work on June 23, 2011 in a light-duty job and his actual earnings fairly and
reasonably represented his wage-earning capacity. OWCP advised that appellant would be paid
compensation based on loss of wage-earning capacity as of May 6, 2012.
Appellant requested a hearing before an OWCP hearing representative with respect to the
May 24, 2012 decision. By decision dated September 7, 2012, the hearing representative vacated
the May 24, 2012 decision and remanded the case to OWCP. She found a retroactive
wage-earning capacity determination was not appropriate, as appellant had stopped working
August 31, 2011, did not return to work, and was claiming wage-loss compensation. The
hearing representative remanded the case for OWCP to properly determine whether he was
entitled to wage-loss compensation from August 31 to September 21, 2011 and March 18 to
May 12, 2012.
By decision dated October 23, 2012, OWCP denied the claims for compensation for the
periods September 2 to 21, 2011 and March 18 to May 12, 2012. It found that the medical
evidence was insufficient to establish the claims.
Appellant requested a hearing before an OWCP hearing representative, which was held
on March 29, 2013. By decision dated June 5, 2013, the hearing representative noted that
OWCP had paid compensation from August 31 to September 1, 2011 and September 15 to
21, 2011. Therefore, the claimed periods of compensation were September 2 to 14, 2011 and
March 18 to May 12, 2012. The hearing representative noted that appellant had undergone
cervical spine surgeries on September 15, 2011 and April 19, 2012, which were not accepted as
causally related to his employment injury. He thereafter affirmed the level of appellant’s claims,
finding that the medical evidence was insufficient to establish an employment-related disability
for the claimed periods.
On August 1, 2013 appellant requested reconsideration and submitted a report dated
August 1, 2013 from Dr. Kuwamura, who provided a history that appellant was required to visit
a firing range. Dr. Kuwamura stated that “the recoil of a firearm caused [appellant] to have
significant worsening neurologic complications and unfortunately to this date [he] still has not

3

recovered and probably never will recover.” He noted that appellant had cervical surgeries in
September 2011 and April 2012.
Dr. Kuwamura stated that appellant’s condition was
misdiagnosed probably for many years and he had significant spinal cord compression and
damage at the time of initial evaluation on April 6, 2011.
By decision dated January 8, 2014, OWCP denied modification. It found that the
evidence was insufficient to establish that appellant was disabled during the claimed periods due
to the accepted March 22, 2011 injury.
In a letter dated May 30, 2014, appellant, through counsel, again requested
reconsideration. He submitted reports dated March 31 and April 9, 2014 from Dr. Hicks,
indicating that he remained unable to work. Appellant also submitted a May 12, 2014 report
from Dr. Avinash Ramchandani, a Board-certified physiatrist, providing results on examination.
By decision dated November 5, 2014, OWCP reviewed the merits of the claim and
denied modification. It found that the medical evidence of record was insufficient to establish
that appellant was disabled due to the accepted employment injury during the periods August 31
to September 21, 2011 and March 18 to May 12, 2012.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim, including that any disability or specific condition for which
compensation is claimed is causally related to the employment injury.3 The term disability is
defined as the incapacity because of an employment injury to earn the wages the employee was
receiving at the time of the injury.4
Whether a particular injury causes an employee to be disabled for employment and the
duration of that disability are medical issues which must be proved by a preponderance of the
reliable, probative, and substantial medical evidence.5 Findings on examination are generally
needed to support a physician’s opinion that an employee is disabled for work. When a
physician’s statements regarding an employee’s ability to work consist only of repetition of the
employee’s complaints that he hurts too much to work, without objective findings of disability
being shown, the physician has not presented a medical opinion on the issue of disability or a
basis for payment of compensation.6 The Board will not require OWCP to pay compensation for
disability in the absence of any medical evidence directly addressing the specific dates of

2

Id.

3

Kathryn Haggerty, 45 ECAB 383 (1994); Elaine Pendleton, 40 ECAB 1143 (1989).

4

20 C.F.R. § 10.5(f); see e.g., Cheryl L. Decavitch, 50 ECAB 397 (1999) (where appellant had an injury but no
loss of wage-earning capacity).
5

See Fereidoon Kharabi, 52 ECAB 291 (2001).

6

Id.

4

disability for which compensation is claimed. To do so would essentially allow employees to
self-certify their disability and entitlement to compensation.7
To establish a causal relationship between the disability claimed and the employment
injury, an employee must submit rationalized medical evidence, based on a complete factual and
medical background, supporting such a causal relationship.8 Causal relationship is a medical
issue and the medical evidence required to establish a causal relationship is rationalized medical
evidence.9 The opinion of the physician must be one of reasonable medical certainty and must
be supported by medical rationale explaining the nature of the relationship.10 Medical rationale
is a medically sound explanation for the opinion offered.11
ANALYSIS
In the present case, there are two periods of claimed wage-loss compensation that have
been denied by OWCP: September 2 to 14, 2011 and March 18 to May 12, 2012.12 Appellant
has filed CA-7 form claims for compensation and it is his burden of proof to establish that the
disability for the periods claimed is casually related to his March 22, 2011 employment injury.13
As to the period September 2 to 14, 2011, there is no medical evidence addressing an
employment-related disability. None of the physicians of record address the issue of disability
for the period September 2 to 14, 2011. Dr. Kuwamura noted that appellant had cervical surgery
on September 15, 2011, but did not discuss disability prior to the surgery. OWCP has not
accepted that the September 15, 2011 cervical surgery was causally related to the accepted
employment injury March 22, 2011.14
With respect to the period March 18 to May 12, 2012, the Board notes that Dr. Hicks
provided a report dated March 23, 2012 finding that appellant was disabled. Dr. Hicks had
initially treated appellant on January 13, 2012 and he continued to opine that appellant was
7

Id.

8

Kathryn E. DeMarsh, 56 ECAB 677 (2005).

9

Elizabeth Stanislaw, 49 ECAB 540 (1998).

10

Leslie C. Moore, 52 ECAB 132 (2000).

11

See Ronald D. James, Sr., Docket No. 03-1700 (issued August 27, 2003); Kenneth J. Deerman, 34 ECAB 641
(1983) (the evidence must convince the adjudicator that the conclusion drawn is rational, sound, and logical).
12

Although the November 5, 2014 decision on appeal found that, the medical evidence of record was insufficient
to establish disability for the period August 31 to September 21, 2011 and as noted above, OWCP had paid
compensation from August 31 to September 1, 2011 and September 15 to 21, 2011. Thus, the period of
compensation at issue on appeal is September 2 to 14, 2011 and March 18 to May 12, 2012.
13

See Barbara Murphy, Docket No. 03-1742 (issued October 17, 2013).

14

In M.S., Docket No. 14-1925 (issued April 20, 2015), appellant claimed disability following a surgical
procedure which was not authorized by OWCP, the Board found that the medical evidence of record did not support
the alleged period of disability, absent a medical report addressing the specific dates of disability and explaining
why appellant was totally disabled for these dates due to the accepted employment injury.

5

disabled. However, his reports do not establish causal relationship between disability and the
March 22, 2011 employment injury. The Board notes that Dr. Hicks did not provide a detailed
description of the March 22, 2011 employment incident. The record indicates that appellant
fired a pistol for less than two minutes at a firing range. Dr. Hicks referred generally to pistol
firing range activities without demonstrating a clear understanding of the nature and duration of
the employment incident. As to causal relationship with employment, he stated that appellant
was asymptomatic prior to the injury, but this does not establish causal relationship.15 Dr. Hicks
referred to cervical/trapezial/thoracic/right shoulder, right upper extremity/left shoulder/gluteal
mass, and multiple neurological complaints, all as being solely caused by the employment
incident. His explanation for this opinion is a general reference to such factors as the “history,”
the “examination,” and the “mechanism of injury,” but a rationalized medical opinion is more
than just a recitation of general factors. The reports from Dr. Hicks therefore do not constitute
sound medical rationale with respect to the issues presented.
The record indicates that appellant underwent a second cervical surgery on
April 19, 2012, but again the medical evidence does not contain a rationalized opinion that any
disability commencing on that date was employment related. Dr. Kuwamura noted that appellant
had a cervical surgery in April 2012, without providing a rationalized medical opinion relating
the surgery and any related disability to the employment injury. In addition, he reported that
appellant had significant neurologic worsening and complications without providing further
explanation.
The Board accordingly finds that appellant did not meet his burden of proof in this case.
The medical evidence of record is insufficient to establish employment-related disability for the
claimed periods.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established an employment-related disability from
September 2 to 14, 2011 or March 18 to May 12, 2012.

15

See Cleopatra McDougal-Saddler, 47 ECAB 480 (1996) (because the employee is symptomatic after an
incident is not sufficient to establish causal relationship without supporting rationale).

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 5, 2014 is affirmed.
Issued: August 24, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

